DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 3/11/2021 in which claim 1 has been amended. Claims 11-20 are cancelled. Currently claims 1-10 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,512,341 A) in view of Wang (US 2014/0060526 A1).
Regarding claim 1, Lester discloses:
A medical nebulizer with improved structure, the medical nebulizer comprising:
a first housing (lower housing connected at 40) having a first containing space (see annotated figure below), the first containing space is5 provided with a first nozzle (18), the first nozzle (18) has a first nozzle hole (20), a gas inlet tube (12) extending outwardly from a bottom portion (see annotated figure below) of the first housing (lower housing connected at 40), the gas inlet tube (12) is fluid communicated with the first nozzle (col. 2, lines 35-40a second ), wherein the first nozzle (18) and the gas inlet tube (12) are integrally formed with the first housing (lower housing connected at 40) (see figure 1 which shows 18 and 12 with the same hatching as the lower housing);
a second housing (upper housing connected at 40), the second housing (see annotated figure below) is provided with a second nozzle (21), the second nozzle (21) has a second nozzle hole (25), the top portion (23) of the second 10housing (see annotated figure below) has an aerosol outlet tube (11), a cover (30) connected to the aerosol outlet tube (11), the second nozzle (25) is connected with the cover 
wherein the second housing is assembled separately to the first housing (col. 3, lines 9-11), the15 second nozzle (25) is located surrounding the outside of the first nozzle (18), a fluid passage (22) is formed between the first nozzle (18) and the second nozzle (21), the first nozzle hole (20) is located on the inside of the second nozzle hole (25), the impacting surface (27) is located above the second nozzle hole (25), a first pitch (distance between the diverter and the second nozzle) is formed between the impacting surface (27) and the second nozzle hole (25).

    PNG
    media_image1.png
    770
    892
    media_image1.png
    Greyscale

In the alternative to the rejection set forth above, Lester does not explicitly state that the first nozzle and the gas inlet tube are integrally formed with the first housing; wherein the second nozzle and the cover are integrally formed with the second housing. However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lester wherein the first nozzle and the gas inlet tube are integrally formed with the first housing; wherein the second nozzle and the cover are integrally formed with the In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Lester does not explicitly state the bottom portion of the housing has an inclined extension surface, nor that the cover is a conical cover with an annular inclined surface; a second pitch is formed between the20 annular inclined surface and the top end of the second nozzle, the position of the second nozzle hole is higher than the bottom edge of the annular inclined surface.  
However, Wang teaches an atomizer with a bottom portion (bottom of figure 3 from which 111 extends) wherein the bottom portion has an inclined extension surface (see annotated figure 3 below) and Wang teaches a conical cover (410) (in summary the shape of 410 is modifying the shape of 30) with an annular inclined surface (annular inside of 410 [0030]); a second pitch (distance between 410 and top of 25) is formed between the20 annular inclined surface (410) and the top end (top of 210) of the second nozzle (generally at 210), the position of the second nozzle hole is higher than the bottom edge of the annular inclined surface (see figure 3).	

    PNG
    media_image2.png
    681
    541
    media_image2.png
    Greyscale


Thus it would have been obvious to one having ordinary skill in the art wherein the bottom portion of the housing has an inclined extension surface and the cover is a conical cover with an annular inclined surface; a second pitch is formed between the20 annular inclined surface and the top end of the second nozzle, the position of the second nozzle hole is higher than the bottom edge of the annular inclined surface as taught by Wang for the benefit of directing the liquid into the 

Regarding claim 2, Lester as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Lester further discloses wherein the aerosol outlet tube (11) is connected to the conical cover (30) by a plurality of first connecting ribs (36), each pair of the plurality of the first connecting ribs (36) forming an aerosol window (see figure 1). Lester as modified does not explicitly state the height of the conical cover is in the range of 3 mm to 8 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Lester to have the height of the conical cover is in the range of 3 mm to 8 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Lester modified by Wang would not operate differently with the claimed height and the device would function appropriately. Further, applicant places no criticality on the range claimed, indicating simply that the height is within a large range from 3mm to 8mm (page 6, lines 26-27).

claim 3, Lester as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Lester further discloses wherein 
the conical cover (30) is connected to the second nozzle (21) by a plurality of second connecting ribs (37).
Lester discloses that the distance between the impacting surface (27) and the second nozzle hole (25) (the first pitch) results in generating different particle sizes (col. 2, lines 41-50) but not explicitly wherein the first pitch is in the range of 1mm to 3 mm. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lester by making the the first pitch is in the range of 1mm to 3 mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While Lester as modified does not disclose the second pitch (D2) is in the range of 1.5 mm to 5 mm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Lester to have the second pitch (D2) is in the range of 1.5 mm to 5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of 
 
Regarding claim 4, Lester as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. As modified by Wang, wherein a third pitch (see figure 3 of Wang) is formed between the second nozzle hole (generally at 210 in figure 3) and the bottom edge (bottom edge of 410) of the annular inclined surface (410).  
While Lester as modified does not disclose the third pitch (D3) is in the range of 0.1 mm to 3 mm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Lester to have the third pitch (D3) is in the range of 0.1 mm to 3 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Lester modified by Wang would not operate differently with the claimed pitch and the device would function appropriately. Further, applicant places no criticality on the range claimed, 

Regarding claim 5, Lester as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. As modified by Wang, wherein the annular inclined surface (410 of Wang) of the conical cover can form an angle (see figure 3).
While Lester as modified does not disclose the angle (a) is in the range of10 40 degrees to 70 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Lester to have the angle (a) is in the range of10 40 degrees to 70 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Lester modified by Wang would not operate differently with the claimed angle and the device would function appropriately. Further, applicant places no criticality on the range claimed, indicating simply that the angle is within a large range from the 40 to 70 degrees (page 7, line 19). 

Regarding claim 6, Lester as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Lester further discloses wherein a first 

Regarding claim 9, Lester as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Lester further discloses wherein the aerosol outlet tube (11) has a first outlet tube (top of 11) and a second outlet tube (bottom of 11), the first outlet tube (top of 11) is located on outside of the top portion (see figure 1) of the second housing (as set forth for claim 1), the second outlet tube (bottom of 11) is located on inside of the top portion (see figure 1) of the second housing (as set forth for claim 1).  5  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,512341 A) in view of Wang (US 2014/0060526 A1) in view of Pelver (US 2014/0116427 A1).
Regarding claim 7, Lester as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Lester further discloses a first gap (35) is formed between an end edge (corner edge shown in figure 1) of the second nozzle (21) and the bottom portion (as set forth for claim 1, see figure 1) of the first housing (as set forth for claim 1). 

However, Pelver teaches a nebulizer wherein the second nozzle is provided with a plurality of inner grooves for forming the fluid passage [0043].
Thus it would have been obvious to one having ordinary skill in the art to have modified Lester wherein the second nozzle is provided with a plurality of inner grooves for forming the fluid passage as taught by Pelver for the benefit of altering the performance of the nebulizer as required [0043].

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester (US 4,512341 A) in view of Wang (US 2014/0060526 A1) in further view of Rustad (US 7,267,120 B2).
Regarding claim 8, Lester as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Lester further discloses an end edge (bottom of nozzle shown in figure 1) of the second nozzle (21) has a plurality of blocks (33); the first housing (as set forth for claim 1) further has an annular stand (16), the length of the annular stand (16) is larger than the length of the gas inlet tube (12) (see figure 1).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lester wherein the bottom portion 20of the first housing has an inclined extension surface as taught by Wang for directing the liquid to be nebulized into passageway 22 especially when fluid levels are low.

Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lester wherein the annular stand has a plurality of notches as taught by Rustad for the benefit of utilizing less material and thus reducing manufacturing costs while still providing a support that allows the device to remain upstanding when placed on a flat surface (col. 14, lines 38-50).- 14 -

	Regarding claim 10, Lester as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Lester does not explicitly disclose wherein the first housing has a plurality of positioning blocks, the second housing has a plurality of positioning slots; when the first housing and the second housing relatively rotate to each other, each of the positioning blocks can enter into each of the positioning slots, or each of the positioning blocks can escape from each of the positioning 10slots.
	However, Rustad teaches a nebulizer wherein the first housing (lower housing) has a plurality of positioning blocks (160), the second housing (upper housing) has a plurality of positioning slots (188); when the first housing and the second housing relatively rotate to each other, each of the positioning blocks can enter into each of the positioning slots, or each of the positioning blocks can escape from each of the positioning 10slots [0069] (figure 2).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Lester wherein the first 

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that Lester’s 21 is not integrally formed with “a second housing” as claimed, nor is 30. Applicant’s representative cites to col. 3, lines 9-11 which states the device is made into segments that are held together with a threaded connection generally designated at 40 for support that Lester’s 21 and 30 are not integrally formed with the second housing. The examiner notes that 40 is a connection between the first housing and the second housing (see figure 1 of Lester which clearly shows this connection between the two housings). The figures clearly show 21, 30, with the same hatching as the second housing. The cited passage does not provide support for applicant’s conclusion that 21 is a separate part, simply held in place between upper and lower housing portions. As stated in the rejection above set forth for claim 1, in the alternative to the rejection set forth above, Lester does not explicitly state that the first nozzle In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Thus, it is the examiner’s position that Lester either discloses or teaches the newly added limitations. Wang is not relied upon to teach the newly added integrally formed limitations. 
Applicant’s representative asserts that Lester and Wang do not reasonably disclose or suggest the claimed conical cover connected with the aerosol outlet tube, the second nozzle connected with the conical cover, the inside of the conical cover has a protrusion and an annular inclined surface, the protrusion forms an impacting surface for producing aerosol integrally formed with a second housing. The examiner notes that arguments towards each of the above alleged deficiencies are not presented or further expanded on. Applicant’s representative states that Wang’s baffle 410 does not correspond to either the claimed conical cover or to Lester’s baffle plate 30. The examiner notes that the modification is to the shape of Lester’s cover 30. The benefit of this shape is for blocking the splattered medicine In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims. Therefore, the standing rejections are proper and maintained. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VICTORIA MURPHY/Primary Examiner, Art Unit 3785